ORDER

PER CURIAM.
Charles R. Collins (“Defendant”) appeals from the trial court’s judgment entered in the Circuit Court of St. Louis County upon his conviction by a jury of involuntary manslaughter and armed criminal action. Defendant contends that the trial court erred in “injecting” the “initial aggressor” language into Instruction Number 11. Defendant argues that the State did not present substantial evidence that Defendant was the initial aggressor. Because we hold that the trial court did not err, we affirm.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).